DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-13 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
 Drawings
5.	The drawings received on 08/05/2020 are acceptable for examination purposes.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d) for Taiwan Patent Application No. TW106115688, filed on May. 12, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites "--- a second cyclic redundancy check circuit coupled to the interface circuit to receive the first data portion---." This limitation is unclear in the claim because based the paragraph [0040] of the applicant’s specification and on drawing of Fig. 3, the second CRC circuit generate a second CRC code according to the first data portion received by the interface circuit. The second CRC circuit sends the second CRC code to the interface circuit, it does not receive any data or information from interface circuit. “Emphasis added.”  
For claim 8, the claim recites similar limitation of claim 1. Therefore is rejected for the same reason of claim 1. 
Dependent claims 2-7 and 9-13 depend from the base claims 1 and 8 respectively and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.  
Also, see the paragraph [0041] and Fig. 3 are reproduced below.
More specifically, when the interface circuit 130 receives the first data portion D1, the second CRC circuit 320 may generate a second CRC code according to the first data portion D1 received by the interface circuit 130. If the check status message CCS indicates that the result of the first cyclic redundancy check performed by the first CRC circuit 310 is correct (that is, the content of the first data portion D1 is correct), the second CRC circuit 320 maintains the second CRC code that matches the first data portion D1 and provides the second CRC code to the host 10 via the interface circuit 130. The host 10 may perform a cyclic redundancy check on the first data portion D1 according to the calculated CRC code that is received to determine whether the first data portion D1 received by the host 10 is correct.
See Fig. 3 below. 
    PNG
    media_image1.png
    339
    775
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3 and 8-10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yim (U.S. PN: 2008/0163033) in view of Asnaashari et al. (U.S. PN: 2010/0211834) "herein after as Asnaashari."

As per claim 1:
Yim substantially teaches or discloses a non-volatile memory apparatus, comprising (see abstract and Fig. 7): an error checking and correcting decoding circuit (see Fig. 7, memory core 310) configured to decode an original codeword to obtain a decoded codeword (see paragraph [0039], herein the ECC decoder 430 calculates an error position using encoded data read from the memory core 310), wherein the decoded codeword comprises a first data portion and a first cyclic redundancy check code (see paragraph [0039], herein the ECC decoder 430 may be a decoder which can detect (h-j+1) bit of error. In other words, the ECC decoder 430 may be a (h-j)-bit ECC/(h-j+1)-bit error detection code (EDC) decoder, and Fig. 6); an interface circuit (see Fig. 7, host interface and logic unit 310) coupled to an output end of the error checking and correcting decoding circuit to receive the first data portion (see paragraph [0065], herein Error corrected data output from the error corrector 443 is provided to the host 200 via the host interface and logic unit 330), wherein the interface circuit is configured to provide the first data portion to a host (see paragraph [0071], herein the host interface and logic unit 330 may transmit the error position information provided by the ECC decoder 430 or 530 to the host 200 together with the n-bit encoded data (or only k-bit information data) read from the memory core 310); a first cyclic redundancy check circuit (see Fig. 7, parity checker 444) coupled to the error checking and correcting decoding circuit to receive the first data portion and the first cyclic redundancy check code (see paragraph [0054], herein the ECC decoder 530 may also include a parity checker 444 coupled to the ECC wrapper 410 and the error corrector 443. The parity checker 444 may be an even parity checker or an odd parity checker. When the ECC decoder 530 includes the parity checker 444), wherein the first cyclic redundancy check circuit is configured to perform a first cyclic redundancy check on the first data portion and generate a check status message based on a relationship between a result of the first cyclic redundancy check and the first cyclic redundancy check code (see paragraph [0054], herein the parity checker 444 generates an even or odd parity bit (hereinafter, referred to as a second parity bit) with respect to the encoded data read from the memory core 310 and compares it with the first parity bit, thereby determining whether the encoded data has an error); and a second cyclic redundancy check circuit (see Fig. 7, error corrector 443) coupled to the interface circuit to receive the first data portion (see Fig. 7, host interface and logic unit 330), wherein the second cyclic redundancy check circuit is configured to perform a second cyclic redundancy check on the first data portion to generate a second cyclic redundancy check code (see paragraph [0065], herein the error corrector 443 corrects an error bit based on a detection result of the error position detector 552. The error corrector 443 may correct error by inverting a logic value of a bit having an error in the encoded data (or the information data) based on error position information output from the error position detector 552. The error corrector 443 may also refer to an output signal of the parity checker 444 and an output signal of the mode setter 551 in order to more accurately determine existence/non-existence of error and an error position).
Yim does not explicitly teach wherein the second cyclic redundancy check circuit determines whether to further change the second cyclic redundancy check code to make the second cyclic redundancy check code not match the first data portion according to the check status message.
see paragraph [0042], herein the front end CRC engine 412-F can calculate " first" CRC data for a sector of data. A back end CRC engine 412-B1, . . . , 412-BN can be configured to compare the first CRC data with the second CRC data to check and/or verify the integrity of the sector of data, and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Yim with the teachings of Asnaashari by including the second cyclic redundancy check circuit determines whether to further change the second cyclic redundancy check code to make the second cyclic redundancy check code not match the first data portion according to the check status message.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the second cyclic redundancy check circuit determines whether to further change the second cyclic redundancy check code to make the second cyclic redundancy check code not match the first data portion according to the check status message would have improved the error checker and correction capability.

As per claim 2:
Asnaashari teaches that wherein: the second cyclic redundancy check circuit maintains the second cyclic redundancy check code that matches the first data portion when the check status message indicates that the result of the first cyclic redundancy check is correct (see paragraph [0047], herein the number of sectors of data are only transferred from the ECC engine/memory I/F 422-1, . . . , 422-N to the solid state memory device 430-1, . . . , 430-N if the back end CRC engine 412-B1, . . . , 412-BN verifies the integrity of the number of sectors of data, e.g., if the first CRC data matches the second CRC data. Accordingly, for the write operation, data integrity of the number of sectors of data can be maintained on the back end 406 of the controller 401 at least in part due to second CRC data being calculated for the number of sectors of data after processing by the DMA module 414 and back end channel DMA module 428-1, . . . , 428-N and compared to the first CRC data); the second cyclic redundancy check circuit further changes the second cyclic redundancy check code so that the second cyclic redundancy check code does not match the first data portion when the check status message indicates that the result of the first cyclic redundancy check is erroneous (see paragraph [0048], herein The number of sectors of data can be error checked with an ECC engine portion of an ECC engine/memory I/F 422-1, . . . , 422-N. After error checking with the ECC engine portion of the ECC engine/memory I/F 422-1, . . . , 422-N, the ECC data can be removed from the number of sectors of data. A back end CRC engine 412-B1, . . . , 412-BN can calculate CRC data for each of the number of sectors of data. The number of sectors of data and the CRC data can be transferred in parallel, e.g., from the host buffer 424 and DMA module 414 respectively, to the front end CRC engine 412-F. The front end CRC engine 412-F can calculate CRC data for the each of the number of sectors of data and compare it to the CRC data calculated by the back end CRC engine to check the integrity of the number of sectors of data); and the interface circuit receives the second cyclic redundancy check code from the second cyclic redundancy check circuit to provide the second cyclic redundancy check code to the host (see paragraph [0048], herein the front end CRC engine 412-F can calculate CRC data for the each of the number of sectors of data and compare it to the CRC data calculated by the back end CRC engine to check the integrity of the number of sectors of data. The number of sectors of data can be transferred across a transport layer 409 of the host interface 410 after the comparison). 

As per claim 3:
Asnaashari teaches that wherein after the second cyclic redundancy check circuit performs the second cyclic redundancy check to generate the second cyclic redundancy check code, the second cyclic redundancy check circuit further performs bit reversal on the second cyclic redundancy check code so that the second cyclic redundancy check code does not match the first data portion when the check status message indicates that the result of the first cyclic redundancy check is erroneous (see paragraph [0032], one or more errors identified by the ECC engine portion of the ECC engine/memory I/F 222 in the CRC data can be corrected while the CRC data is stored in the back end CRC memory 216. One or more errors identified by the ECC engine portion of the ECC engine/memory I/F 222 in the number of sectors of data can be corrected while the number of sectors of data are buffered in back end data buffer 218. After error correction, the DMA module 214 can receive and transfer the number of sectors of data and their corresponding CRC data to the front end CRC engine 212. The front end CRC engine 212 can calculate second CRC data for the number of transferred sectors of data and compare the first CRC data with the corresponding second CRC data to verify the integrity of the number of sectors of data. After comparing the first CRC data with the second CRC data, the number of sectors of data can be transferred across a transport layer 209 of host interface 210, e.g., to a host system 202 that requested data, e.g., the number of read sectors of data, and paragraph [0047]). 

As per claim 8:
Yim substantially teaches or discloses a reading method of a non-volatile memory apparatus, the reading method comprising: decoding an original codeword to obtain a decoded codeword by an error checking and correcting decoding circuit (see paragraph [0039], herein the ECC decoder 430 calculates an error position using encoded data read from the memory core 310), wherein the decoded codeword comprises a first data portion and a first cyclic redundancy check code (see paragraph [0039], herein the ECC decoder 430 may be a decoder which can detect (h-j+1) bit of error. In other words, the ECC decoder 430 may be a (h-j)-bit ECC/(h-j+1)-bit error detection code (EDC) decoder, and Fig. 6); providing the first data portion to a host via an interface circuit (see paragraph [0071], herein the host interface and logic unit 330 may transmit the error position information provided by the ECC decoder 430 or 530 to the host 200 together with the n-bit encoded data (or only k-bit information data) read from the memory core 310); performing a first cyclic redundancy check on the first data portion provided by the error checking and correcting decoding circuit, and generating a check status message based on a relationship between a result of the first cyclic redundancy check and the first cyclic redundancy check code by a first cyclic redundancy check circuit (see paragraph [0054], herein the parity checker 444 generates an even or odd parity bit (hereinafter, referred to as a second parity bit) with respect to the encoded data read from the memory core 310 and compares it with the first parity bit, thereby determining whether the encoded data has an error); performing a second cyclic redundancy check on the first data portion provided by the interface circuit to generate a second cyclic redundancy check code by a second cyclic redundancy check circuit(see paragraph [0065], herein the error corrector 443 corrects an error bit based on a detection result of the error position detector 552. The error corrector 443 may correct error by inverting a logic value of a bit having an error in the encoded data (or the information data) based on error position information output from the error position detector 552. The error corrector 443 may also refer to an output signal of the parity checker 444 and an output signal of the mode setter 551 in order to more accurately determine existence/non-existence of error and an error position).
Yim does not explicitly teach determining whether to further change the second cyclic redundancy check code to make the second cyclic redundancy check code not match the first data portion according to the check status message.
 However, Asnaashari in same field of endeavor teaches determining whether to further change the second cyclic redundancy check code to make the second cyclic redundancy check code not match the first data portion according to the check status message (see paragraph [0042], herein the front end CRC engine 412-F can calculate " first" CRC data for a sector of data. A back end CRC engine 412-B1, . . . , 412-BN can be configured to compare the first CRC data with the second CRC data to check and/or verify the integrity of the sector of data, and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Yim with the teachings of Asnaashari by determining whether to further change the second cyclic redundancy check code to make the second cyclic redundancy check code not match the first data portion according to the check status message.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have 

As per claim 9:
Asnaashari teaches that maintaining the second cyclic redundancy check code that matches the first data portion when the check status message indicates that the result of the first cyclic redundancy check is correct (see paragraph [0047], herein the number of sectors of data are only transferred from the ECC engine/memory I/F 422-1, . . . , 422-N to the solid state memory device 430-1, . . . , 430-N if the back end CRC engine 412-B1, . . . , 412-BN verifies the integrity of the number of sectors of data, e.g., if the first CRC data matches the second CRC data. Accordingly, for the write operation, data integrity of the number of sectors of data can be maintained on the back end 406 of the controller 401 at least in part due to second CRC data being calculated for the number of sectors of data after processing by the DMA module 414 and back end channel DMA module 428-1, . . . , 428-N and compared to the first CRC data); changing the second cyclic redundancy check code so that the second cyclic redundancy check code does not match the first data portion when the check status message indicates that the result of the first cyclic redundancy check is erroneous (see paragraph [0048], herein The number of sectors of data can be error checked with an ECC engine portion of an ECC engine/memory I/F 422-1, . . . , 422-N. After error checking with the ECC engine portion of the ECC engine/memory I/F 422-1, . . . , 422-N, the ECC data can be removed from the number of sectors of data. A back end CRC engine 412-B1, . . . , 412-BN can calculate CRC data for each of the number of sectors of data. The number of sectors of data and the CRC data can be transferred in parallel, e.g., from the host buffer 424 and DMA module 414 respectively, to the front end CRC engine 412-F. The front end CRC engine 412-F can calculate CRC data for the each of the number of sectors of data and compare it to the CRC data calculated by the back end CRC engine to check the integrity of the number of sectors of data); and providing the second cyclic redundancy check code to the host (see paragraph [0048], herein the front end CRC engine 412-F can calculate CRC data for the each of the number of sectors of data and compare it to the CRC data calculated by the back end CRC engine to check the integrity of the number of sectors of data. The number of sectors of data can be transferred across a transport layer 409 of the host interface 410 after the comparison).

As per claim 10:
Asnaashari teaches that wherein after the second cyclic redundancy check is performed to generate the second cyclic redundancy check code, bit reversal is further performed on the second cyclic redundancy check code, so that the second cyclic redundancy check code does not match the first data portion when the check status message indicates that the result of the first cyclic redundancy check is erroneous (see paragraph [0032], one or more errors identified by the ECC engine portion of the ECC engine/memory I/F 222 in the CRC data can be corrected while the CRC data is stored in the back end CRC memory 216. One or more errors identified by the ECC engine portion of the ECC engine/memory I/F 222 in the number of sectors of data can be corrected while the number of sectors of data are buffered in back end data buffer 218. After error correction, the DMA module 214 can receive and transfer the number of sectors of data and their corresponding CRC data to the front end CRC engine 212. The front end CRC engine 212 can calculate second CRC data for the number of transferred sectors of data and compare the first CRC data with the corresponding second CRC data to verify the integrity of the number of sectors of data. After comparing the first CRC data with the second CRC data, the number of sectors of data can be transferred across a transport layer 209 of host interface 210, e.g., to a host system 202 that requested data, e.g., the number of read sectors of data, and paragraph [0047]).

9.	Claims 4-7 and 11-13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yim in view of Asnaashari in further view of Nagadomi et al. (U.S. PN: 2012/0166906) “herein after as Nagadomi.”

As per claims 4 and 11:
Yim-Asnaashari as combined teaches a main buffer circuit (see Fig. 7, ECC wrapper 410), coupled to an output end of the error checking and correcting decoding circuit to receive and store the first data portion, and coupled to the first cyclic redundancy check circuit (Yim, see paragraph [0054], herein The ECC decoder 530 may also include a parity checker 444 coupled to the ECC wrapper 410 and the error corrector 443, see Fig. 7).
Yim-Asnaashari as combined does not teach a multiplexer having a first input end and a second input end, wherein the first input end of the multiplexer is coupled to an output end of the main buffer circuit, the second input end of the multiplexer is coupled to the output end of the error checking and correcting decoding circuit to receive the first data portion, the multiplexer selectively couples the first input end of the multiplexer to an output end of the multiplexer in a first operation mode, and the multiplexer selectively couples the second input end of the multiplexer to the output end of the multiplexer in a second operation mode. 
see Fig. 1, selector 59), wherein the first input end of the multiplexer is coupled to an output end of the main buffer circuit (see paragraph [0041], herein when there is no error (Step S5 No), the CRC checker 57 instructs the selector 59 to read the data of the data buffer 58), the second input end of the multiplexer is coupled to the output end of the error checking and correcting decoding circuit to receive the first data portion (see Fig. 1 selector 59) , the multiplexer selectively couples the first input end of the multiplexer to an output end of the multiplexer in a first operation mode (see paragraph [0041], herein when there is no error (Step S5 No), the CRC checker 57 instructs the selector 59 to read the data of the data buffer 58. Then, the selector 59 reads the data after error-corrected from the data buffer 58, in response to the instruction, and transfers the read data to the DMAC 51, and Fig. 1, component 59), and the multiplexer selectively couples the second input end of the multiplexer to the output end of the multiplexer in a second operation mode (see paragraph [0043], herein when the CRC detection result has an error (Step S5 Yes), the CRC checker 57 instructs the selector 59 to read data from the data buffer 55. In response to this instruction, the selector 59 reads data before error correction from the data buffer 55, and transfers the read data to the DMAC 51, and Fig. 1, component 59).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Yim with the teachings of Asnaashari by including a multiplexer having a first input end and a second input end, wherein the first input end of the multiplexer is coupled to an output end of the main buffer circuit, the second input end of the multiplexer is coupled to the output end of the error checking and correcting decoding circuit to receive the first data portion, the multiplexer selectively 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the multiplexer having a first input end and a second input end, wherein the first input end of the multiplexer is coupled to an output end of the main buffer circuit, the second input end of the multiplexer is coupled to the output end of the error checking and correcting decoding circuit to receive the first data portion, the multiplexer selectively couples the first input end of the multiplexer to an output end of the multiplexer in a first operation mode, and the multiplexer selectively couples the second input end of the multiplexer to the output end of the multiplexer in a second operation mode would have improved the error correction performance. 

As per claims 5 and 12:
Nagadomi  teaches that wherein the non-volatile memory apparatus operates in the first operation mode when the host performs a sequential reading operation on the non-volatile memory apparatus (see paragraph [0043],herein In Step S5, when the CRC detection result has an error (Step S5 Yes), the CRC checker 57 instructs the selector 59 to read data from the data buffer 55, and Fig. 1), and the non-volatile memory apparatus operates in the second operation mode when the host performs a non-sequential reading operation on the non-volatile memory apparatus (see paragraph [0039], herein the control register unit 52 instructs the NAND I/F 53 to read the corresponding L1 unit data from the NAND flash memory 3 into the data buffer 55 and simultaneously to input the read data into the L1 ECC syndrome generation unit 54 (Step S2). The L1 ECC syndrome generation unit 54 executes syndrome calculation, when the read L1 unit data is input, and Fig. 1). 

As per claim 6:
Nagadomi teaches that wherein the first cyclic redundancy check circuit determines whether to prevent the main buffer circuit from outputting the first data portion to the multiplexer based on the relationship between the result of the first cyclic redundancy check and the first cyclic redundancy check code (see paragraph [0040], herein the CRC checker 57 executes CRC detection for the input data using a CRC code, and transfers the input data (L1 unit data for which the error correction process has not been performed) to the data buffer 58 (Step S4)). 

As per claims 7 and 13:
Nagadomi  teaches that wherein the decoded codeword further comprises a second data portion and a third cyclic redundancy check code, and the first cyclic redundancy check circuit performs the first cyclic redundancy check on the second data portion and determines whether to prevent the main buffer circuit from outputting the second data portion to the multiplexer based on a relationship between a result of the first cyclic redundancy check of the second data portion and the third cyclic redundancy check code (see paragraph [0041], herein The CRC checker 57 determines whether the CRC detection result shows an error (Step S5). When there is no error (Step S5 No), the CRC checker 57 instructs the selector 59 to read the data of the data buffer 58. Then, the selector 59 reads the data after error-corrected from the data buffer 58, in response to the instruction, and transfers the read data to the DMAC 51. The DMAC 51 transfers the data output from the selector 59 to the RAM 4 through the RAMC 22 (Step S6). The data transferred to the RAM is transferred by an external host through the I/F 21, in response to an instruction of the CPU 23 (Step S7)). 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112